Citation Nr: 1446103	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Lincoln, Nebraska, VA Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  

In November 2012, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is related to his active military service, to include in-service noise exposure.  

2.  Tinnitus was not demonstrated in service; and the preponderance of the evidence fails to establish that the Veteran's diagnosed tinnitus is related to his active military service, to include in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss and tinnitus was filed in December 2010, and a VCAA notice letter addressing this matter was dispatched to the Veteran in January 2011, prior to the initial adjudication of this claim in the March 2011 rating decision now on appeal.  The January 2011 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss and tinnitus, the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated in either their written correspondence dated in September 2012, or their hearing testimony in November 2012, that there was any outstanding evidence to submit in support of the claims on appeal.   The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in February 2011, in which a nexus opinion addressing the matters at issue was obtained.  Thereafter, in September 2011, an additional supplemental nexus opinion was obtained from a VA audiologist and associated with the record.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's lay history.  There are no deficits present which, on their face, render these opinions, taken collectively, unusable for purposes of adjudicating the claims at issue.  The aforementioned February 2011 VA audiological examination report and the nexus opinions obtained in February 2011 and September 2011 are thusly deemed to be adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action is unnecessary.  

In November 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, to include as due to exposure to acoustic trauma as an artilleryman in service.  See transcript of November 27, 2012 Travel Board hearing.  Specific questions were posed to him with regard to his duties as a cannoneer in Army service as well as the onset of the disabilities.  Thus, the Veterans Law Judge presiding over the November 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Factual background and analysis: Entitlement to service connection for bilateral hearing loss and tinnitus.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's DD-214 shows that his military occupational specialty during active duty in the United States Army was as a cannoneer (artilleryman), with overseas service in Western Europe.  Although he is a Vietnam War Era veteran, he did not serve in Southeast Asia and did not engage in armed combat against enemy forces during active duty.  He has provided written testimony of having an in-service history of exposure to the noise of artillery guns.  The Veteran's essential assertion is that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to this acoustic trauma.  He stated that he first perceived hearing loss and ringing in his ears during service, which then persisted and continued to the present day.  The Veteran is deemed competent to report experiencing self-perceivable tinnitus symptoms and decreased hearing during service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The February 2011 VA audiological examination report establishes that the Veteran has auditory thresholds well above 40 decibels at 3000 and 4000 Hertz in each ear, which meets the aforementioned criteria.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in March 1969.  He denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently in use, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
-5
LEFT
5
0
0
5
10

Incidentally, the March 1969 enlistment examination audiogram also revealed the presence of an ASA hearing threshold score of 55 decibels in the left ear at 6000 Hertz.  

Thereafter, the record shows no treatment for complaints of hearing loss or tinnitus symptoms in either ear for the entirety of the Veteran's active service.

On service separation examination in February 1971, the Veteran's ears and tympanic membranes were clinically normal and no hearing loss or tinnitus was clinically indicated.  Audiological evaluation revealed pure tone thresholds, in decibels, under current ISO standards, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
5
LEFT
0
0
0
N/A
0
  
In a May 1971 statement that was signed on the date of his service separation, the Veteran affirmed that there had been no change in the state of his medical condition since the February 1971 examination.

The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in December 2010, nearly 40 years after his discharge from active duty in May 1971.  As previously discussed, at the Veteran's hearing before the Board in November 2012, and in his written statements in support of his claim, he related a history of exposure to artillery guns in service, with onset of bilateral hearing loss and tinnitus symptoms in service with continuity of symptomatology thereafter.   As his service records clearly demonstrate that he served as a cannoneer during active duty in the Army, the Board factually concedes that the Veteran was exposed to artillery noise in service.  

The Veteran related a post-service occupational history that included one year in construction, one year in a processed food packing house, and then 33 years at a soybean processing plant.  He stated that he wore hearing protection at all of these post-service jobs.  His brother testified that he observed the Veteran display outward signs of hearing problems since his return from active duty in 1971 that were not present prior to his military service.  The Veteran stated that he did not seek treatment for his hearing loss and tinnitus symptoms in the years following his return home from service as his priority was working to earn income to support his family.  Post-service private medical records dated 1997 - 2010 show treatment for complaints of bilateral hearing loss and tinnitus. 

VA audiological evaluation in April 2009 shows that the Veteran reported having been exposed to the noise of artillery and tank guns, grenades, small arms, electrical generators, and armored vehicle engines during Army service without the benefit of hearing protection.  He reported post-service occupational noise exposure while farming and working in factories and in construction.  Recreational noise exposure included hunting, but with hearing protection worn.  He complained of having bilateral hearing loss and tinnitus symptoms.  Audiometric testing revealed that his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
65
LEFT
20
5
25
55
90

The examining clinician diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  The clinician reviewed the Veteran's clinical history, noting the claimant's account of exposure to acoustic trauma in service and also that he had a non-ratable hearing loss at 6000 Hertz in his left ear at entry into service, but with normal hearing at the ratable frequencies of 500, 1000, 2000, and 4000 Hertz both on entry and on separation from active duty (hearing thresholds for both ears at 3000 Hertz being normal on entry and not tested on separation).  She opined that the Veteran did not having hearing loss in either ear at these ratable frequencies during service, nor did he experience a shift in his hearing thresholds as a result of his military noise exposure.  As for the question of aggravation by service of the non-ratable hearing loss at 6000 Hertz noted on entry into active duty, the examiner stated that she could not make any opinion or clinical determination in this regard without resorting to speculation, given that the claimant's hearing threshold at 6000 Hertz was not tested during separation examination.  As the Veteran reported that he was unsure of the time of onset of his tinnitus symptoms, or of the circumstances surrounding, or of any trauma preceding its onset, the VA audiologist opined that it was less likely than not that the Veteran's tinnitus was a result of his active duty noise exposure.  

In a September 2011 supplemental nexus opinion, a VA audiologist reviewed the Veteran's pertinent clinical history and stated that his hearing loss was not due to noise exposure experienced in active military service, based on the following rationale:

At separation [examination in February 1971, the Veteran's] hearing was normal [at the ratable frequencies of] 500 - 4000 Hz, bilaterally.  There was no progression in [his] hearing thresholds from enlistment to separation.

[Although] [c]ontinuous and repeated exposure to loud noise may. . . cause permanent hearing loss[,] [s]ince the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).

This opinion is based on [my] clinical experience and expertise as [a] state-licensed audiologist.

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of tinnitus or sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  (Although a threshold score of 55 using the obsolete ASA standard was noted in the Veteran's left ear at 6000 Hertz, this finding is ultimately irrelevant to the matter at issue as it involves a non-ratable frequency and, in any case, the February 2011 VA audiologist determined that it was impossible to determine if aggravation of the Veteran's left ear hearing acuity at 6000 Hertz by service had occurred as his hearing at this frequency was never tested at separation.)  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in May 1971, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although the Veteran states that he perceived the onset of his bilateral hearing loss in service, his testimony as a non-clinician does not objectively demonstrate that his hearing loss actually met the criteria for a hearing disability under 38 C.F.R. § 3.385, nor that it was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013) within the first year after he separated from service, such that service connection for hearing loss could be presumed to have been incurred in active duty.  

In any case, the Board finds that the Veteran's statements regarding his reported onset of hearing loss and tinnitus in service are not credible as they are contradicted by the clinical evidence contemporaneous with his separation from service, which show that at the time of his service separation medical examination in February 1971, his ears, tympanic membranes, and hearing acuity were clinically normal on objective evaluation.  He also failed to report any history of hearing loss or ear trouble (which would encompass tinnitus symptoms, if such were present).  His signed affirmation on discharge in May 1971 that there was no change in his medical condition since the February 1971 medical examination is highly probative contemporaneous testimonial evidence of his medical state, and indicates that he experienced neither hearing loss nor tinnitus at the time of his separation from service.  Given the non-credibility of the Veteran's statements regarding his history of onset in service of hearing loss and tinnitus and continuity of such thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the February 2011 VA audiological examination report and the September 2011 supplemental opinion determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and his active service, predicated on the rationale that the absence of any demonstrated threshold shift in hearing acuity on objective audiometric testing in service indicated that the conceded noise exposure that the Veteran experienced as a cannoneer in service did not have an actual disabling impact on his hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  The VA clinician found no link between the Veteran's tinnitus and his service, as the tinnitus was not indicated in the medical records contemporaneous with service and, furthermore, because the chronicity of the Veteran's tinnitus with his period of service was severed by his affirmative historical report during the February 2011 VA audiological examination that he was unsure of when his tinnitus symptoms began, or the circumstances precipitating their onset.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hearing loss and tinnitus to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service occupation was as a artilleryman and that his post-service career was in farming, construction, and industrial food processing and the records do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's hearing loss and tinnitus and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his audiological disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose audiological disorders or internal diseases of the nervous system).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


